
	

114 HR 141 IH: Flood Insurance Premium Parity Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 141
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Jolly (for himself, Ms. Castor of Florida, Mr. Bilirakis, Mr. Murphy of Florida, Ms. Frankel of Florida, and Mr. Curbelo of Florida) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To ensure fairness in premium rates for coverage for business properties and second homes under the
			 National Flood Insurance Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Flood Insurance Premium Parity Act of 2015.
		2.Repeal of certain rate increases
			(a)Repeal of prohibition on subsidized ratesParagraph (2) of section 1307(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014) is
			 amended—
				(1)in subparagraph (A)—
					(A)by striking which is not and inserting that is neither; and
					(B)by inserting before the semicolon at the end the following: nor the secondary residence of the owner of the property, and the Administrator shall establish
			 standards for a residential property to qualify for purposes of this
			 subparagraph as a secondary residence that shall (A) require the owner of
			 the property to occupy the property for a minimum period of time each
			 year, as the Administrator determines appropriate, and (B) provide that
			 only a single property of any owner may so qualify;
					(2)in subparagraph (C), by inserting or after the semicolon at the end;
				(3)by striking subparagraph (D); and
				(4)by redesignating subparagraph (E) as subparagraph (D).
				(b)Conforming amendments relating to limitation on annual rate increasesParagraph (4) of section 1308(e) of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4015(e)(4)), as amended by section 5 of Public Law 113–89, is amended by
			 striking (A) through (E) and inserting (A) through (D).
			(c)Implementation
				(1)Effective dateThe Administrator of the Federal Emergency Management Agency (in this subsection referred to as the Administrator) shall make available such rate tables, as necessary to implement the amendments made by
			 subsections (a) and (b) as if such subsections were enacted as part of the
			 Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126
			 Stat. 957).
				(2)Implementation, coordination, and guidance
					(A)Facilitation of timely refundsTo ensure the participation of Write Your Own companies (as such term is defined in section
			 100202(a) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42
			 U.S.C. 4004(a))), the Administrator and the Federal Emergency Management
			 Agency shall consult with Write Your Own companies throughout the
			 development of guidance and rate tables necessary to implement the
			 amendments made by subsections (a) and (b).
					(B)Implementation and guidanceThe Administrator shall issue final guidance and rate tables necessary to implement the amendments
			 made by subsections (a) and (b) not later than eight months following the
			 date of the enactment of this Act. Write Your Own companies, in
			 coordination with the Federal Emergency Management Agency, shall have not
			 less than six months but not more than eight months following the issuance
			 of such final guidance and rate tables to implement the changes required
			 by such final guidance and rate tables.
					(C)Refund of excess premium charges collectedThe Administrator shall refund directly to insureds any premiums for flood insurance coverage under
			 the National Flood Insurance Program collected in excess of the rates
			 required under the amendments made by subsections (a) and (b). To allow
			 for necessary and appropriate implementation of such amendments, any
			 premium changes necessary to implement such amendments, including any such
			 premium refund due to policyholders, which shall be paid directly by the
			 National Flood Insurance Program, shall not be charged or paid to
			 policyholders by the National Flood Insurance Program until after the
			 Administrator issues guidance and makes available such rate tables to
			 implement the amendments made by subsections (a) and (b).
					
